Citation Nr: 1129685	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran served on active duty from February 1985 to June 2005.  He submitted his initial claim for VA disability compensation in August 2005.  The Veteran sought service connection for a bilateral hearing loss.  He also sought service connection for a longstanding ear problem that preexisted service.

The Veteran's service treatment records (STRs) show that he underwent surgery for a cholesteatoma of the right ear in 1984.  The STRs also show a history of otitis media prior to service.  The Veteran's problems with otitis media continued throughout his military career.  The Veteran was also noted to have a hearing loss in service; however, the latest military audiogram in his STRs is dated in 1998.  There is no retirement physical examination in the STRs.

The Veteran was afforded a VA audiology examination in March 2006.  The examiner noted the Veteran's report of noise exposure in service as a result of being part of an aircrew.  The Veteran's postservice employment was in a factory.  He said there was no exposure to loud noise at his job.  The results of audiometric testing established that the Veteran had a hearing loss that met the standards of 38 C.F.R. § 3.385 (2010).  His speech recognition scores were 100 percent for each ear.

The Veteran was granted service connection for a bilateral hearing loss, and given a noncompensable disability rating, by way of a rating decision dated in May 2006.  He was also granted service connection for history of otitis media, status post bilateral tympanoplasty, and surgery for cholesteatoma and mastoidectomy.  His disability rating was established at the noncompensable level for this disability.

The Veteran submitted his notice of disagreement (NOD) in January 2007.  He said that he had had many ear surgeries combined with his noise exposure on the flight line.  He said that he had experienced a hearing loss that, at times, rendered him almost deaf.  He said he could not hear tones at all in many ranges of a hearing test.  

The Veteran submitted copies of his STRs that contained numerous entries related to treatment provided for ongoing ear complaints.  He also provided duplicate copies of audiograms from service.  Finally, the Veteran also included copies of audiograms from the Wichita Clinic, from 1998 to 2000, that were not previously of record.  However, the most recent audiogram, from February 2000, was still more than five years prior to his retirement from service.

The Veteran perfected his appeal in October 2007.  He said that he struggled to hear.  He said the doctor and audiologist at VA both said he should get a 10 percent rating for each ear.  He asked that he be scheduled for another examination.  The Veteran said that he had trouble at his employment because of his hearing but did not explain this comment.

The Veteran was afforded a VA audiology examination in December 2008.  The report of examination was nearly identical to the examination of March 2006 in regard to the history of noise exposure in service and current level of noise exposure.  The results of audiometric testing were reported, to include speech recognition scores of 96 percent in each ear.  There was no discussion of the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  

In light of the Veteran's comments with his substantive appeal, and the requirement to address how his hearing loss does affect his occupational functioning and daily activities, a remand is required for a more thorough, and current examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also 38 C.F.R. § 4.10 (2010).  

In addition, the Veteran's statements with his substantive appeal indicate that he receives VA treatment for his service-connected hearing loss.  The records must be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Following completion of the above, the Veteran should be afforded a VA audiology examination to assess his current level of bilateral hearing loss disability.  The claims folder must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  

In addition to the necessary audiometric testing required for the examination, the examiner must address the effect of the disability on the Veteran's occupational functioning and daily activities.  

3.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal, to include consideration of a staged rating if appropriate.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

